SEC File Nos. 033-54444 811-07338 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 Post-Effective Amendment No.26 and Registration Statement Under The Investment Company Act of 1940 Amendment No.28 CAPITAL WORLD GROWTH AND INCOME FUND, INC. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071-1447 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071-1447 (Name and Address of Agent for Service) Copies to: Kathryn A. Sanders O'Melveny & Myers LLP 400 South Hope Street Los Angeles, California90071-2899 (Counsel for the Registrant) Approximate date of proposed public offering: It is proposed that this filing become effective immediately pursuant to paragraph (b) of rule 485. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this registration statement to be signed on its behalf by the undersigned, duly authorized, in the City of Los Angeles, and State of California, on the 23rd day of February, 2011. CAPITAL WORLD GROWTH AND INCOME FUND, INC. By: /s/ Gina H. Despres (Gina H. Despres, Vice Chairman of the Board) Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed below on February 23, 2011, by the following persons in the capacities indicated. Signature Title Principal Executive Officer: /s/ Gina H. Despres (Gina H. Despres) Vice Chairman Principal Financial Officer and Principal Accounting Officer: /s/ Neal F. Wellons (Neal F. Wellons) Treasurer Directors: Joseph C. Berenato* Director Robert J. Denison* Director /s/ Mark E. Denning (Mark E. Denning) President and Director /s/ Gina H. Despres (Gina H. Despres) Vice Chairman of the Board Mary Anne Dolan* Director R. Clark Hooper* Director Koichi Itoh* Director Merit E. Janow* Chairman of the Board (Independent and Non-Executive) Leonade D. Jones* Director Gail L. Neale* Director Robert J. O’Neill* Director Stefanie Powers* Director Christopher E. Stone* Director Steadman Upham* Director *By: /s/ Vincent P. Corti (Vincent P. Corti, pursuant to a power of attorney filed herewith) Counsel represents that this amendment does not contain disclosures that would make the amendment ineligible for effectiveness under the provisions of rule 485(b). /s/ Katherine H. Newhall (Katherine H. Newhall) Exhibit Index Exhibit No. Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
